20th Augs* 1743.
The Court being Opened According to Adjournment
His Honr the Judge Pronounced his Decree
[Minute Book, 1740-1743]
I have considered the Lible of George Burchill Residing at the Banana Islands on the Coast of Guinea in Africa Mercht against the Snow Jolly Batchelor Jn° Cutler Late Commander and her Cargoe etc. and I do Adjudge and Decree to him the one third part of the Aforesaid Snow and Appurtenances and One third part of the twenty Negros Mentioned in the Lible free of all Charges or Deductions for Salvage the Aforeside Snow and Negroes I order to be Appris4 on oath by Benj. Cranston Patrick Grant and Tho: Vernon and to be Sold at Publick Vandue by Will King Deputy Marshall of this Court on the thirtyth of the Instant Aug* at the House of Mr. Jacob Hassy and I order the s4 Will King to pay the one Whole third therof to George Burchall or to his Lawfull Attorney the other two thirds after all Charges are first subducted and tax4 by me I order the s4 Will King to pay to Benj. Furnel of Boston Esq. and to Mr Jn° Jones Mercht Aforeside Assoon as Demanded by them the Portage Bill in this Case I Reject.
Jn° Gridley Judge
[Admiralty Papers, II, 25]
Burchell etc. vs 1 Snow Jolly Batchelor J Cost of Court
For Drawing the Libel and Attorneys Fee £ o / 18 / 8
For filing and allowing / 12 /. 8
To Attachment Seal and Service / 10 /
To the Marshalls Fee / 2 / 6
To three Interrogatory Decree and recorB 2 / 11 / 6
To Taking 4 Evidences In Court / 6 /
Toa Coppy of the Libel / 2 / 6
To the Marshall for keeping the Vessell in Custody 19 Days 2 / 7 / 6
To the Marshall for Selling S4 Snow and Twenty Negroes @ 2J per Cent 18 / 5. / 6
*234To the Regr for paying and receiving D° at per Cent 18 / 5/6
To the Doorkeeper etc. / 4/6
To Drawing Bill of Cost taxing etc. / 5 /
To Decree Definitive and recording 1/12/10
£4-6 / 2 / 8
_4_
Jn° Gidley Judge £184 / 10 / 8
[Admiralty Papers, II, 14]